IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                  December 26, 2007
                                     No. 07-20322
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk

HOUSTON REFINING LP, formerly known
as LYONDELL-CITGO REFINING LP
                                                                        Plaintiff-Appellee
v.
WORLD CAR CARRIERS, INC.
                                                                    Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                                U.S. 4:06-CV-1152

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       This is an admiralty allision action for the recovery of costs incurred by

Plaintiff-Appellee Houston Refining LP (“Houston”) as a result of damages

caused to its C-Dock structure when the M/V COSMO SPIRIT, a vehicle

carrier owned by Defendant-Appellant World Car Carriers, Inc. (“WCC”)

allided with a barge that was moored to the C-Dock.                   The instant action

involved Houston’s claims of reimbursement from WCC for the costs of

inspection and repair to Houston’s C-Dock structure.                   On appeal, WCC

asserts reversible error by the district court in (1) admitting heresay evidence


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
of the costs of those inspections and repairs and (2) rendering judgment in

favor of Houston in an amount determined in part by the contested evidence.

      Inasmuch as both parties ventured that oral argument should be

dispensed with in this appeal, we have considered it on the basis of their

appellate briefs and the record on appeal. In so doing, we have applied the

acknowledged standards of review applicable to the issues presented: abuse

of discretion for the district court’s evidentiary rulings and clear error for its

factual determinations.

      Based on our review of the record on appeal and the applicable law as

explicated by counsel in their appellate briefs, we conclude that the district

court committed no reversible error, viz., did not abuse its discretion in

admitting the questioned evidence in the face of heresay objections or commit

clear error in determining the amount of costs and expenses incurred by

Houston in the inspection and repair of the damage caused to its facility by

the instant allision. Specifically, we are not convinced that the district court

failed properly to apply the rule of The Catherine or violated the heresay rule,

given the provisions of Federal Rules of Evidence 803(6) and 807, when it

admitted the contested evidence.

      As a result, the rulings of the district court and its judgment are, in all

respects,

AFFIRMED.


                                        2